Citation Nr: 1430099	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-45 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2009.  In August 2013, the appellant appeared at a videoconference hearing held before the undersigned.  The appeal was remanded for additional development in February 2014.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  

In letters sent prior to the initial adjudication of the claim, the RO advised the claimant of information necessary to substantiate the claim.  He was advised of various types of lay, medical, and employment evidence that could substantiate his claim, and of his and VA's respective obligations in obtaining such evidence.  The Veteran was also advised that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also provided with information regarding effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as have VA treatment records.  He has not identified or authorized the release of any private records.  A VA examination was provided in December 2008.  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also sought to identify any pertinent evidence not currently associated with the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Due to information elicited at the hearing, the case was remanded for additional development in February 2014.  A VA examination was provided in April 2014 pursuant to the Board remand instructions; that examination describes the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination substantially complied with the remand terms.  Additional VA treatment records were obtained as well, and the Board finds that there has been substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Thus, the Board finds that all necessary notification and development have been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a mental condition which has been formally diagnosed, but is without symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication, is evaluated noncompensably disabling.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9411.

A mental disorder is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 (1995); see also Richards v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual.  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Thus, although a GAF score is relevant, it is not dispositive.  

On a VA examination in December 2008, the Veteran reported nightmares about three times per month, which were about events that had occurred during service.  He also had flashbacks.  He was hypervigilant, and slept no more than about four hours a night.  On mental status examination, he was dressed quite casually.  He was oriented to time, place, person, and purpose.  Hygiene was appropriate.  Behavior was quite withdrawn.  His mood was sad, and his affect was blunted.  His speech was normal rate and volume, although communication was described as slow.  Concentration was fair.  No panic attacks were noted or described.  He displayed great suspiciousness of others, and in social situations.  There was no history of delusions, hallucinations, illusions, or obsessional rituals.  His thinking processes appeared intact.  There was no impairment of judgment or abstract thinking.  Memory of recent and remote seems to be intact.  No suicidal or homicidal thinking was noted.  

The diagnosis was PTSD, which seemed to be worsening over the past several years due to increased anger and irritability, decreased socialization, and concern about keeping his job.  The examiner believed that the PTSD was at least "moderately severe."  He was isolated and withdrawn almost totally from others when not working or during scheduled activities, but could care for his own basic personal needs.  He could understand commands given to him without great difficulty.  He did have some trouble with memory in terms of follow through.

VA outpatient treatment records show that in December 2009, the Veteran was noted to be mildly to moderately anxious and depressed.  There was no evidence of inflation, pressured speech, suicidal or homicidal ideation, hallucinations or delusions, and thoughts were goal directed.  Insight and judgment were fair to good.  In January 2012, he appeared mildly anxious and depressed.  In December 2012, mental status examination revealed appropriate grooming and hygiene.  The Veteran was pleasant and cooperative with the examiner.  His mood was mildly depressed, anxious, with congruent affect of the full range of contents.  His thoughts were coherent, logical, goal directed, with no perceptual disturbances evidenced.

The Veteran and his wife testified Board videoconference hearing in August 2013.  The Veteran said he slept only about 4 hours per night, and had nightmares regarding combat experiences.  He said he had a lot of anger, and had recently finished an anger management course.  He and his wife indicated that he had apparently threatened to take his own life with a gun about a month earlier.  Previously, the Veteran had been physically abusive, and he continued to be verbally abusive.  He had been laid off from his job in June 2012, due to downsizing.  He had not worked since, and felt that he could not look for a job with the way he felt.  He had worked as an auto mechanic, which he was able to do because he could do the work mostly by himself.  Since then, things had gotten worse.  He remained socially isolated, and often did not like to leave the house.  According to his wife, he did not bathe or change his clothes regularly without her insistence.  

An anger management class report from August 2013 noted the Veterans mood to be mildly dysphoric.  His affect was appropriate to content of speech.  An outpatient treatment record, dated in August 2013, noted appropriate grooming and hygiene.  On this and several subsequent occasions, his mood was irritable and depressed with congruent dysphoric affect, diminished range, and increased intensity.  He was alert and fully oriented.  Thought content was coherent, logical, and goal directed.  There were no perceptual disturbances evidenced or endorsed.  He denied active suicidal and homicidal intent or plan.  Insight and judgment were fair.  The assessment was PTSD and major depressive disorder, with a GAF score of 52.  

In February 2014, the Veteran continued to socially isolate and was ruminatively preoccupied with Vietnam combat trauma experiences with occasional flashbacks, low energy and mood, and sleep of 5 to 6 hours per night with nightmares occurring about three times per month.  His wife had recently suffered an anoxic brain injury, and as a result, he had taken over much of the household chores and responsibilities.  He had recently been walking 2 miles per day; otherwise, he avoided crowds and social situations.  

A VA examination in April 2014 resulted in diagnoses of PTSD and depressive disorder not otherwise specified.  His level of occupational and social impairment was best summarized as reduced reliability and productivity.  He reported a history of arguments and irritability in his marriage.  He self-isolated more, and did not like socializing with people, including family members.  He spent much of his time in his room alone.  He rarely talked with his neighbors.  He worked around the house or in the yard, preferably in the yard.  He reported symptoms of PTSD, including intrusive recollections of traumatic events, problems sleeping, irritability, anger, hypervigilance, withdrawal, self-isolation, flashbacks, avoidance behaviors and other symptoms.  He reported sleeping approximately 4 hours per night with occasional nightmares.  He was tired, and napped during the day.  He reported symptoms of depression including feeling down, withdrawal, low motivation, low energy, irritability, and problems sleeping.  He did not report suicidal thoughts.  Concerning the diagnostic criteria for PTSD, the Veteran endorsed every symptom of PTSD.  This included disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting.  On examination, his verbal comprehension was good.  Speech was within normal limits.  Mood was depressed and affect was blunted.

The examiner noted that the Veteran was capable of performing basic activities of daily living, such as toileting, self-feeding, bathing, and dressing.  He had a license to drive, and went places, as well as for walks.  The symptoms of PTSD had an impact on his ability to secure and maintain gainful employment due to interpersonal problems, irritability, tiredness, flashbacks, hypervigilance, anxiety, with a moderate impact on his level of functioning.  Over the past few years, he had had an increase in the symptoms of depression with low motivation, tiredness, and withdrawal.  Taken together, the Veteran would be able to seek employment as he functioned independently, however, the symptoms of PTSD and depression would hamper his effectiveness in the job search.  Interpersonal problems, anger, irritability, low motivation, flashbacks, withdrawal, and depression would impede his ability to function socially and occupationally to a moderate degree, and results tend in reduced reliability and productivity in employment.  The estimated GAF score was 50.

A 50 percent rating for PTSD is currently in effect, and the Veteran seeks a higher rating, asserting that his symptoms have worsened.  However, the evidence pertaining to the period under consideration, including the hearing testimony provided by the Veteran and his wife, VA examination reports, VA treatment records, and Vet Center treatment records, does not demonstrate symptomatology more closely approximating a 70 percent or higher evaluation.  The examiner in April 2014 opined that the Veterans psychiatric problems limited his ability to function socially and occupationally to moderate degree.  The examiner estimated that the Veteran had "reduced reliability and productivity" in employment, which is contemplated by the currently assigned 50 percent evaluation.  In contrast, for a 70 percent evaluation, occupational and social impairment with "deficiencies in most areas" is envisaged.  

The outpatient treatment records are largely consistent with the examiner's assessment.  Although the Veteran, as well as the examiner, indicated that his symptomatology is worsening, the VA examination in 2008 noted "moderately severe" impairment, whereas the currently examination revealed "moderate" social and industrial impairment.  Outpatient treatment records, however, are more consistent with a gradual increase in symptomatology.  Nevertheless, the symptomatology remains within the 50 percent range.  In this regard, suicidal ideation has apparently been limited to the single incident described in the hearing; treatment records show no suicidal ideation during the appeal period, although apparently the Veteran had suicide attempts or gestures many years ago.  Obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively have not been shown.  Spatial disorientation or difficulty in adapting to stressful circumstances (including work or a worklike setting) has not been observed.  His wife stated that he neglects his personal appearance and hygiene, but the numerous clinical records have shown appropriate hygiene and appearance.  

The Veteran does apparently suffer from impaired impulse control, such as unprovoked irritability with at least one violent episode involving a neighbor, and he has a demonstrated inability to establish and maintain effective relationships, both criteria for a 70 percent rating.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  The overall assessment has been of moderate to moderately severe impairment.  No other listed symptoms of a 70 percent or higher rating have been demonstrated, nor have any unlisted symptoms been shown which would be equivalent to the listed criteria for a 70 percent or higher percent rating.  Here, the Veteran was able to work successfully for many years, and only stopped because he was laid off due to downsizing, at the age of 67 years.  

The Veteran also endorses symptoms of PTSD including flashbacks and nightmares, which are not included in the listed criteria.  However, the nightmares are associated with sleep impairment, which is a criterion for a 30 percent rating.  His wife reports memory impairment, but such is included in the criteria for a 50 percent rating.  Overall, the Board finds that the entirety of the Veteran's symptoms, both listed and non-listed, depict a level of disability that is consonant with the 50 percent rating currently in effect, resulting in occupational and social impairment with reduced reliability and productivity.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected PTSD.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

Finally, the Veteran has not submitted evidence of unemployability or claimed to be unemployable due to his service-connected PTSD.  He states that he lost his job in 2012, at the age of 67 years, due to downsizing.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


